Citation Nr: 1043304	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  07-23 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant is eligible for VA educational assistance 
benefits under Chapter 1606, Title 10, of the United States Code 
(also known as the Montgomery GI Bill for Selected Reserves 
(MGIB-SR)), as of January 24, 2007.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1994 to August 
1995.  He also has verified service in the Army Selected Reserves 
for the period from April 1994 to May 2002 and from January 2007 
through the present.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 determination of a Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Muskogee, 
Oklahoma.  The issue before the Board today was remanded in 
February 2009 and March 2010 for further evidentiary and 
procedural development.  As discussed below, the Board finds that 
there was not substantial compliance with its remand directives.  
As such, it may not proceed with a decision at this time.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant asserts that he is entitled to VA educational 
assistance benefits under the Montgomery GI Bill for Selected 
Reserves (MGIB-SR) (also known as Chapter 1606 benefits) based on 
reenlistment in the Selected Reserves in January 2007.  
10 U.S.C.A. § chapter 1606 (West 2002); 38 C.F.R. §§ 21.7500 to 
21.7807 (2010).  In February 2009 and March 2010, the Board 
remanded this appeal to the Agency of Original Jurisdiction (AOJ) 
for clarification as to the appellant's eligibility for Chapter 
1606 benefits (per the Department of Defense (DoD)) as well as 
citation to the authorit(ies) which supported the basis for the 
AOJ's denial (i.e., that a reservist is only able to re-establish 
his eligibility if he returns to the Selected Reserves within one 
year of his date of separation).  

With respect to the first reason for remand, Board found that 
further clarification was needed from DoD because the record 
contains conflicting information regarding the appellant's 
eligibility for Chapter 1606 benefits.  In this regard, the 
record contains a Chapter 1606 DoD Data Record, printed in July 
2007, which indicates that the appellant's eligibility status was 
reinstated as of January 24, 2007.  Additionally, the appellant 
himself submitted a photocopy of a Notice of Basic Eligibility 
(NOBE) that was signed by him and a commanding officer in July 
2007.  According to VA Manual 22-4, Part VIII, Ch. 3,  3.04, 
both the Chapter 1606 DoD Data Record (also known as the DoD 
Screen) and the NOBE are, generally, sufficient documentation to 
establish eligibility.  However, the record also reflects that 
the AOJ contacted DoD in August 2007 and July 2009, and that on 
both occasions, DoD notified the VA that the appellant was not 
eligible for Chapter 1606 benefits.  

In view of the conflicting information, and because it was not 
clear from DoD's responses whether it was aware of the 
appellant's reenlistment in the Selected Reserve, the Board 
directed the AOJ to ask DoD to review the July 2007 DoD Screen, 
July 2007 NOBE, other pertinent documentation of record, and its 
own files, to determine whether the appellant is eligible for 
Chapter 1606 benefits.  Pertinent to the current remand, the 
claims file reflects that the AOJ did not provide DoD with copies 
of the documents which tend to indicate that the appellant is 
eligible for Chapter 1606 benefits when it contacted DoD in May 
2010.  Rather, it provided a description of these documents.  
Moreover, the response from DoD, dated in May 2010, continues to 
focus on the appellant's termination of Chapter 1606 benefits 
following his first period of Selected Reserve service.  DoD does 
not provide any explanation for why evidence exists which 
suggests eligibility was reinstated in January 2007.  Under these 
circumstances, a remand is once again necessary.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (a remand confers on the claimant, 
as a matter of law, the right to compliance with the remand 
order).  In addition to those documents previously identified by 
the Board, the AOJ should obtain a new DoD Screen from its system 
and send it to DoD as well.  

Additionally, the Board observes that the AOJ still has not 
provided any citation to the applicable authorit(ies) for the 
proposition that "A reservist is only able to re-establish his 
eligibility if he returns to the Selected Reserves within one 
year of his date of separation."  The Board acknowledges that 
the AOJ did not rely on this reasoning in the June 2010 
supplemental statement of the case, but such action does not 
fulfill the Board's request.  Because it concludes that there has 
not been substantial compliance with this directive a remand is 
also necessary to complete this remand directive.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Issue a supplemental statement of the 
case which contains a summary of the 
applicable laws and regulations, with 
appropriate citations, and a discussion of 
how such laws and regulations affect the 
determination contained therein.  38 C.F.R. 
§ 19.29.  This supplemental statement of 
the case should provide a citation to 
the applicable authorit(ies) which 
indicates that "A reservist is only able 
to re-establish his eligibility if he 
returns to the Selected Reserves within 
one year of his date of separation."  
Allow the appellant a reasonable period of 
time in which to respond to this supplemental 
statement of the case.  

2.  Obtain a new Chapter 1606 DoD screen for 
the Veteran and associate it with the claims 
file.

3.  After completion of the above, contact 
DoD and/or the appropriate military authority 
to request information as to the appellant's 
eligibility for Chapter 1606 educational 
assistance benefits as of January 24, 2007.  
All requests should be documented, as well as 
any responses, negative or positive, and the 
AOJ must ensure that it completes the 
following steps in making its request: 
	
	(a) Provide DoD and/or the appropriate 
military authority with copies of the 
following documents found in the claims file:  
(1) the July 2007 Notice of Basic Eligibility 
(NOBE); (2) the "Statement of 
Understanding" of the MGIB-SR program 
executed at the time of the appellant's 
January 2007 reenlistment; (3) the Chapter 
1606 DoD Screen printed in July 2007; (4) the 
Personnel Qualification Record (DA Form 2A); 
(5) the Fax Cover Sheet received in July 2007 
from SFC Richard Johnson indicating that the 
appellant's record has been updated and that 
his eligibility will end on January 23, 2017; 
and (6) the updated Chapter 1606 DoD screen 
printed in accordance with the above remand 
directive.  

	(b) Ask DoD to review these documents, as 
well as any information in its own system, 
and determine whether the appellant is 
eligible for Chapter 1606 benefits as of 
January 24, 2007.  The AOJ must notify DoD 
that if it determines the appellant is 
not eligible for Chapter 1606 benefits 
as of January 24, 2007, then DoD should 
provide an explanation of its 
determination, including why evidence 
exists which suggests eligibility was 
reinstated in January 2007.  The AOJ 
should also ask DoD to provide the VA 
copies of any information/files in its 
possession used to make this 
determination.  

4.  Thereafter, the AOJ should review the 
claims file to ensure that the foregoing 
requested development has been completed.  If 
not, the AOJ should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

5.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and readjudicate the 
appeal.  Unless the benefit sought on appeal 
is granted, the appellant and his 
representative, if any, should be furnished 
an appropriate supplemental statement of the 
case and afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


